Plaintiff appeals from an order of the Supreme Court, at a Trial Term in Chenango County, which set aside the verdict of a jury and granted a new trial unless plaintiff stipulated to reduce the verdict from $7,200 to $5,000. Defendants appeal from that part of the order aforesaid which denied their motion to set aside the verdict of the jury if plaintiff would stipulate to reduce the verdict to $5,000. The action was one for negligence, and arose out of a collision between a truck operated by plaintiff and an automobile owned by Robert Thomas, and driven by the defendant Josephine Thomas. The issues as to negligence presented only ordinary questions of fact and the evidence was sufficient to justify the jury’s verdict in favor of the plaintiff. Defendants’ chief contention is that incompetent medical testimony for the plaintiff was introduced on the question of damages, which resulted in an excessive verdict. We do not consider the verdict excessive for those injuries alone which were apparent from direct medical observation, plus plaintiff’s special damages. Assuming that some technical errors were committed in the reception of opinion evidence as to the effect of plaintiff’s injuries, we do not regard them as of vital import, or serious enough to require either a reversal or reduction of the jury’s verdict. Order reversed and the verdict of the jury reinstated and judgment may be entered, with costs and disbursments to the plaintiff. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.